                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

KENNETH BRIAN JOYNER,                          )
    Plaintiff,                                 )       Civil Action No. 7:16cv00486
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
LESLIE J. FLEMING, et al.,                     )       By: Michael F. Urbanski
     Defendants.                               )       Chief United States District Judge

       Plaintiff Kenneth Brian Joyner, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On April 30, 2019, defendant Unit Manager Jimmy Collins

filed a motion to dismiss and, on May 1, 2019, the court issued a notice pursuant to Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 77 and 79. The Roseboro notice gave

Joyner twenty-one days to file a response to the motion and advised him that, if he did not respond,

the court would “assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with

what the Defendant states in [his] responsive pleading(s).” See ECF No. 79. The notice further

advised Joyner that, if he wished to continue with the case, it was “necessary that Plaintiff respond

in an appropriate fashion,” and that if he failed to file some response within the time allotted, the

court “may dismiss the case for failure to prosecute.” Id. Joyner did not respond to the motion to

dismiss. Therefore, the court will dismiss Joyner’s claims against defendant Unit Manager Jimmy

Collins without prejudice for failure to prosecute.

       Moreover, the court notes that Joyner’s amended complaint fails to state a cognizable

federal claim against Unit Manager Jimmy Collins. To state a cause of action under § 1983, a

plaintiff must allege facts indicating that he has been deprived of rights guaranteed by the

Constitution or laws of the United States and that this deprivation resulted from conduct committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Joyner’s
allegations are far too vague and conclusory to state a cognizable federal claim against Collins.

The only times that Jimmy Collins is mentioned in the amended complaint are in the list of

defendants and in the general description of defendants. Joyner states that Collins is “legally

responsible for the day-to-day orderly operations of the VHU [(Grooming Standard Violator

Housing Unit)],” is “well aware of the abuse of process continuously occurring towards [inmates

in] the VHU, yet he insists on taking part in administering the intentional deprivation of property,

lack of equal protection, and abuse of due process,” “continues to demonstrate a nonchalant-so-

what attitude towards any complaints from [Joyner], simply because he is a VHU prisoner with

hair upon his head,” makes comments that suggest that “prisoners who choose to grow their hair

should not have any constitutional rights to due process,” and continues to “personally and

officially refuse and fail to take any corrective actions, [thereby] showing deliberate indifference.”

It is not clear from the amended complaint what “abuse of process” Joyner is referencing. To the

extent Joyner is attempting to raise a supervisory liability claim, it fails. Supervisory liability

under § 1983 may not be predicated only on the theory of respondeat superior. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 663 n.7 (1978). Moreover, a claim that prison staff did not

follow VDOC policies or procedures also does not state a constitutional claim. See United States

v. Caceres, 440 U.S. 741, 752-55 (1978); Riccio v. Cnty. of Fairfax, Va., 907 F.2d 1459, 1469 (4th

Cir. 1990) (holding that if state law grants more procedural rights than the Constitution requires, a

state’s failure to abide by that law is not a federal due process issue). To establish supervisory

liability under § 1983, a plaintiff must show that: (1) the supervisor had actual or constructive

knowledge that a subordinate was engaged in conduct that posed “a pervasive and unreasonable

risk” of constitutional injury to people like the plaintiff; (2) the supervisor’s response to that

knowledge was so inadequate as to show “deliberate indifference to or tacit authorization of the



                                                  2
alleged offensive practices”; and (3) that there was an “affirmative causal link” between the

supervisor’s inaction and the particular constitutional injury suffered by the plaintiff. Shaw v.

Stroud, 13 F.3d 791, 799 (4th Cir. 1994). Joyner’s assertions are too vague and conclusory to

establish supervisory liability.

       And, finally, to the extent that he complains about statements Collins allegedly made, the

allegations fail to state a claim. Verbal harassment or verbal abuse by prison officials in and of

itself does not state a constitutional deprivation under § 1983. Henslee v. Lewis, 153 F. App’x

178, 180 (4th Cir. 2005) (citing Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)); Johnson v.

Laham, 9 F.3d 1543 (4th Cir. 1993). The Constitution does not “protect against all intrusions on

one’s peace of mind.” Pittsley v. Warish, 927 F.2d 3, 7 (1st Cir. 1991). Verbal harassment of an

inmate, even to an extent that it causes an inmate fear or emotional anxiety, does not constitute an

invasion of any identified liberty interest. Morrison v. Martin, 755 F. Supp. 683, 687 (E.D.N.C.

1990) (finding that the threatening language of a prison official, even if true, does not amount to

constitutional violation); Keyes v. City of Albany, 594 F. Supp. 1147 (N.D.N.Y. 1984) (“[T]he

use of vile and abusive language [including racial epithets], no matter how abhorrent or

reprehensible, cannot form the basis for a § 1983 claim.”). Accordingly, the court concludes that

Joyner’s amended complaint fails to state a cognizable claim against defendant Jimmy Collins.
                    6th day of December, 2019.
       ENTER: This ____




                                                 3
